—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 26, 1996, which, upon reconsideration, adhered to its original decision assessing Sybco International, Inc. for additional unemployment insurance contributions based upon remuneration paid to musicians.
Sybco International, Inc. was in the business of providing musical entertainment for catered functions. In connection therewith, Sybco hired musicians, chosen by the client, to perform as part of the “Larry Bassen Orchestra”. Sybco negotiated and contracted for services with the client and thereafter instructed the musicians with respect to, inter alia, the date, time and place of the assignment. Sybco paid its musicians pursuant to a negotiated fee out of the contractual sum paid to it by the client. A business card bearing the name of “Larry Bassen Orchestras” was made available at each function and also appeared on a sign when Sybco’s owner performed as the band leader. In our view, the foregoing constitutes substantial evidence to support the Unemployment Insurance Appeal Board’s determination that Sybco exercised sufficient direction and control over the services performed by the musicians to establish their status as employees rather than independent contractors (see, Matter of Sims [Hudacs], 196 AD2d 912; Matter of Cameryn Entertainment Co. [Hartnett], 174 AD2d 859; Matter of Captain Kishka [Hartnett], 158 AD2d 814, lv denied 76 NY2d 708). Sybco’s remaining contentions have been considered and are rejected as being without merit.
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.